Title: To Thomas Jefferson from Benjamin Romaine, 11 January 1822
From: Romaine, Benjamin
To: Jefferson, Thomas


Dear Sir.
Newyork 11th January 1822
I take the freedom to send to you by mails two Pamphlets containing an exhibition of reasons opposed to the addition of the New Constitution of the state of New York. The humble production has been hastily written by the Subscriber, who had the honor, some years since, to transmit to you, a production on like grounds of the above pamphlet—Viz. A most sacred reguard to the union of the States. To me it does appear that, the late Convention of our State have made most dangerous inroads on the powers only held and to exercised by the General Government. If such course is not checked the great and estimable powers of the Union will be lost thro’ the contracted Medium of “State Sovereignties”. This Subject, if it shall be viewed in the light it presents itself to my mind, ought “indignantly to be frowed at,” by a full expression throughout the Union, thro’ the public prints—Accept, Venerable Sir, my most sincere reguard and highest esteem—Bjn Romaine